Citation Nr: 0805911	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-28 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for polio.  

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD). 

3.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
PTSD, evaluated as 50 percent disabling, effective November 
5, 2004; and denied entitlement to service connection for 
polio and coronary artery disease.  Thereafter, the Boston, 
Massachusetts, RO assumed jurisdiction.  

The veteran testified at a hearing before the undersigned at 
the RO in December 2007.  

Later that month, the Board granted the veteran's motion to 
advance on docket.  


FINDINGS OF FACT

1.  At his December 2007 hearing, the veteran testified that 
he wished to withdraw his appeal as to the issue of 
entitlement to service connection for polio. 

2.  Coronary artery disease was not demonstrated during the 
veteran's period of active service and there has been no 
demonstration that any current coronary artery disease is 
related to the veteran's period of service or to his service-
connected PTSD.

3.  The veteran's service-connected PTSD disability is 
manifested by total occupational impairment and symptoms that 
approximate total social impairment.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the veteran, 
as it relates to the issue of entitlement to service 
connection for polio, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §  20.204 (2007).

2.  Coronary artery disease was not incurred or aggravated 
during service nor may be it be presumed to have been 
incurred or aggravated as a result of service nor it is 
proximately due to or the result of the service-connected 
PTSD.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3,307, 3.309, 3.310 
(2007).

3.  The criteria for a 100 percent evaluation for PTSD have 
been met throughout the course of the appeal.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Polio

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The veteran, through testimony at his December 2007 hearing, 
withdrew his appeal as to the issue of entitlement to service 
connection for polio.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

As it relates to the issue of an initial evaluation in excess 
of 50 percent for PTSD, the Board notes that the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59,989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

As to the issue of service connection for coronary artery 
disease, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

February and March 2005 letters informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letters did not explicitly tell him to submit all relevant 
evidence in his possession.  An error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letters did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the claim of service connection for 
coronary artery disease, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  The Board notes that 
the veteran has indicated that he was in receipt of social 
security disability benefits.  However, the Social Security 
Administration, in a November 2005 letter, indicated that 
after an exhaustive and comprehensive search they were not 
able to locate the folder.  VA's duty to assist with 
obtaining records in the custody of a Federal agency 
continues only up to the point that the agency indicates the 
records are not available.  38 U.S.C.A. § 5103A(c).  No other 
relevant records have been identified.  The veteran was also 
afforded a VA examination in connection with his claim for 
service connection for coronary artery disease.  

Coronary Artery Disease

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease, such as cardiovascular disease, is 
shown to a compensable degree within one year of service, 
service connection is presumed.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown during service, then any 
subsequent manifestation of the same disease, no matter how 
remote from service, will be service connected.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
will be established for the degree of aggravation of a non-
service connected disability by a service connected disease 
or disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. § 3.310(b) (2007).

The veteran's service treatment records reveal that there 
were no complaints or findings of a heart disease or a heart 
disorder in service.  At the time of the veteran's July 1952 
service separation examination normal findings were reported 
for the heart.  The veteran's blood pressure was recorded as 
128/74.  There were no pertinent findings in the "notes" or 
"summary of defects and diagnoses" section of the report.  

There were also no findings of heart disease or a heart 
disorder in the years immediately following service.  At the 
time of a July 1956 VA examination, there were no defects 
noted in the cardiovascular examination portion of the 
report.  The veteran's blood pressure was 126/86.  

At the time of an August 1975 outpatient visit, the veteran's 
blood pressure was noted to be 118/90.  In January 1978, the 
veteran was diagnosed as having angina pectoris.  In 1981, 
the veteran had coronary artery bypass surgery.  

In May 2005, the veteran was afforded a VA examination.  At 
the time of the examination, the examiner indicated that the 
veteran had had quadruple bypass surgery in 1981.  

Following examination, the veteran was diagnosed as having 
had heart CABG surgery, a myocardial infarction, and coronary 
artery disease diagnosed in 1981.  The examiner stated that 
the veteran's heart problems were not due to military 
service.  

In his July 2005 notice of disagreement, the veteran 
contended that he had developed a heart condition secondary 
to PTSD.  

In an August 2007 VA cardiology clinic note, it was indicated 
that the veteran had asked the physician to provide an 
opinion as to whether his PTSD contributed to his coronary 
artery disease, ischemic cardiomyopathy, and the need for all 
the cardiac interventions that he had had.  He further noted 
that the veteran had stated that he had done his own research 
and uncovered work that he attributed to the Harvard Medical 
School associating PTSD with ischemic heart disease.  

The physician indicated that he counseled the veteran that he 
personally had no knowledge of any association between PTSD 
and increased risk for developing coronary artery disease, 
ischemic heart disease, MI, or the need to have cardiac 
interventions such as coronary artery bypass surgery.  The 
physician reported that he could not state in the record that 
there was an association between the veteran's cardiac 
disease and PTSD.  He noted that he had encouraged the 
veteran to provide the information to the VA disability 
reviewing officers.  He further stated that he would also be 
happy to review the literature but he could only counsel at 
this time that there was no information associating PTSD with 
coronary artery disease to his personal knowledge.  

At his December 2007 hearing, the veteran testified that no 
one in his family had ever had heart disease.  He noted that 
he had been hospitalized on numerous occasions for his heart 
problems.  The veteran again expressed his belief that his 
PTSD caused or was related to his heart problems.  He did not 
indicate that there had been any medical opinion put forth 
relating his PTSD to his coronary artery disease.  

Analysis

The record clearly documents current hear disease, including 
coronary artery disease.

The veteran does not contend, nor is there evidence, that he 
had coronary artery disease in service.  The element of an 
in-service disease or disability is arguably satisfied by the 
fact that service connection has been recognized for PTSD.

There is, however, no competent evidence that the current 
coronary artery disease is related to PTSD or to any other 
disease or injury in service.  As noted above, the competent 
medical opinions do not support such a link.  The veteran is 
a lay person and lacks the expertise needed to express a 
competent opinion linking PTSD to coronary artery disease.  
Barr v. Nicholson, 21 Vet App 303 (2007).

In the absence of competent evidence linking current coronary 
artery disease to the veteran's period of active service or 
the one year period following service or to his service-
connected PTSD, the preponderance of the evidence is against 
the claim; therefore, reasonable doubt does not arise and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (2007).


PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130 (2007).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In a November 2004 letter from the veteran's social worker 
and counseling intern at a VetCenter, it was indicated that 
the veteran had been receiving treatment at their facility.  
It was noted that the veteran met the criteria for PTSD and 
that his PTSD symptoms demonstrated severe occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgement, and thinking due to such 
symptoms as suicidal ideation, intermittently illogical 
speech, and depression affecting his ability to function 
appropriately and effectively.  The veteran had some periods 
of irritability with violence and difficulty adapting to 
stressful situations.  He was found to have an inability to 
establish and maintain effective relationships as evidenced 
by his refusal to marry after the war.  

At the time of a May 2005 VA examination, the veteran 
reported that he left his employment in 1980 as a result of 
receiving SSA disability due to a heart condition.  He 
remained disabled from his heart condition and had never 
returned to work.  He had never married.  He had no children 
and only a few friends.  He spent time gardening, cooking, 
and taking drives.  A typical day began at 5 or 6 AM.  The 
veteran would listen to some music, watch TV, and do some 
gardening.  He could wake up thinking about the war and would 
feel like he was still there.  He noted that he was a light 
sleeper and that he had a hard time falling back to sleep.  
He experienced nightmares two to three times per week.  The 
veteran tried to overcome them by taking his medication and 
watching television.  The examiner noted that the veteran was 
noticeably uncomfortable talking about the war.  

Mental status examination revealed no gross impairments in 
thought process.  He specifically denied delusions and 
hallucinations.  He also denied having memory problems, 
obsessive behavior, panic attacks, or any changes in 
weight/appetite.  He further denied any memory problems.  

The veteran reported frequent anxiety, insomnia, and a 
history of social withdrawal.  He had no suicidal or 
homicidal ideation. He stated that he felt depressed once in 
a while when he was frustrated by his physical limitations 
and felt helpless.  He reported that he had done quite well 
with the level of independence that he had maintained.  

Mental status examination revealed that the veteran was 
casually and neatly dressed.  On mini-mental status 
examination the veteran scored 27 out of 30.  He missed one 
of the three previous presidents and made one error doing 
serial 3's.  He also missed one out of three items after a 
short memory recall task.  His affect was appropriate to 
thought content and he noted having a normal range of 
emotions.  Throughout the examination, the veteran made good 
eye contact and his speech pattern was normal.  

The examiner stated that the veteran had great difficulty 
talking about the traumatic events and it was likely that he 
experienced more symptoms than he was able to report at the 
time of the examination.  He indicated that the veteran had 
lived with these symptoms for so long that he no longer 
considered them symptoms.  He was noted to have made 
adjustments in his life to accommodate his PTSD symptoms and 
still have a level of functioning.  He reported that the 
veteran had suffered from these symptoms for many years to a 
greater extent than the objective data from the examination 
and the GAF score could document.  The examiner rendered a 
diagnosis of chronic PTSD and assigned a GAF score of 45.  

In an October 2005 letter, the veteran's readjustment 
counseling therapist at the Springfield VetCenter indicated 
that the veteran met the criteria for PTSD and was undergoing 
worsening symptoms and should be considered to have a major 
impairment, which included flattened affect; occasional 
circulatory speech; panic attacks; impairment in memory; 
disturbance of motivation and mood; slipping into freezing or 
emotional isolation; and difficulty in social and family 
relations, as evidenced by his lack of close friends and 
inability to discuss his experiences for over 55 years with 
anyone in his family.  The veteran also admitted to positive 
suicidal ideation, obsessive rituals, and impaired impulse 
and anger control, which he readily admitted to but often 
found ways to avoid.  He indicated that it was the belief of 
the staff that his PTSD impacted his ability to gain, 
maintain, or hold any job and that he should be considered 
permanently and totally disabled from his PTSD alone.

At his December 2007 hearing, the veteran indicated that he 
had trouble sleeping at night and that he had anxiety and 
panic attacks.  He further testified that he had few friends 
and that he had never been married.  He noted that he would 
have to get out of the house as he would get cabin fever.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The veteran has been unemployed at all times during the 
course of this appeal.  His counselor has opined that he is 
unemployable solely as a result of PTSD.  The VA examiner has 
a GAF indicative of an inability to keep a job or maintain 
significant social relationships.  The veteran does not have 
total social impairment inasmuch as he has a few friends.  
His symptoms, however, approximate total social and 
occupational impairment.  38 C.F.R. § 4.7, 4.21.  The 
criteria for a 100 percent rating have been met throughout 
the course of the appeal.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal, as to the issue of entitlement to service 
connection for polio is dismissed.

Service connection for coronary artery disease is denied.  

A 100 percent evaluation for PTSD is granted, effective 
November 5, 2004.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


